Title: To James Madison from O’Brien Smith, 10 June 1802 (Abstract)
From: Smith, O’Brien
To: Madison, James


10 June 1802, Charleston. Writes at the request of several merchants of Charleston who wish to have John O’Hara appointed consul at Kingston, Jamaica. “He is a native of this city but has lived at Kingston sever[a]l years as a Merchant, from my Knowledge of him I am sure He will fill the appointment with propriety.” Adds in a postscript, “There is a Mr. Savage who has Acted as agent these two years, but I am informd. the Merchts. of Kingston and Charleston are displeased with him.”
 

   
   RC (DLC). 1 p.


